Citation Nr: 0124498	
Decision Date: 10/11/01    Archive Date: 10/12/01

DOCKET NO.  96-29 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to an evaluation in excess of 30 percent for 
service-connected anxiety disorder with depressive disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Air Force 
from April 1973 to September 1975.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a November 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
in Denver, Colorado, which denied the veteran's claim of 
entitlement to service connection for PTSD; granted service 
connection for depressive disorder, including it with the 
rating for anxiety disorder; and then denied entitlement to 
an evaluation in excess of 10 percent for service-connected 
anxiety disorder with depressive disorder.  In November 1999 
the RO increased the rating for anxiety disorder with 
depressive disorder to 30 percent disabling effective in 
March 1995, the date of the claim.  

In AB v. Brown, 6 Vet. App. 35 (1993), the United States 
Court of Appeals for Veterans Claims (the Court) held that on 
a claim for an original or increased rating, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available is awarded.  In this case, although the RO 
granted an increased rating to 30 percent for service-
connected anxiety disorder, the veteran has continued to 
express disagreement with the assigned disability rating.



FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of PTSD, 
which has been medically attributed to sexual harassment that 
occurred during her active service.  

2.  The veteran's service-connected anxiety disorder with 
depressive disorder is manifested by no more than definite 
social and industrial impairment and no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to such symptoms as depressed 
mood, anxiety, chronic sleep impairment and mild memory loss.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred as a result of active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304(f) (2001).  

2.  The schedular criteria for an evaluation in excess of 30 
percent for anxiety disorder with depressive disorder have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.132, Diagnostic Code 9400 (1995), 4.130, Diagnostic Code 
9400 (2001) (effective November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records indicate that the veteran complained 
of and was treated for depression and anxiety related to her 
job and her home life.  It was noted in October 1973 that she 
found the pressures of being the only female jet engine 
mechanic on the flight line were too much to tolerate.  In 
November 1973 it was recommended that the veteran be allowed 
to cross-train from her military occupational specialty as a 
mechanic to an area less physically strenuous.  It was noted 
that such cross training was due not only to physical 
handicaps but also to emotional problems.  In July 1975 she 
was hospitalized for situational anxiety.  It was reported 
that she was involved with her supervisor regarding her job; 
she felt persecuted and had a severe emotional reaction.  
Depression and nervous trouble were noted on her July 1975 
discharge examination.  In September 1975 she was given an 
involuntary discharge due to a diagnosed personality 
disorder, which made her unfit for service.  

On VA psychiatric examination in January 1976 history was 
given of preservice outpatient treatment for depression which 
caused her to drop out of college.  She then functioned 
without psychiatric difficulty until after her first year in 
service when she became nervous and depressed and required 
treatment.  After examination, the impression was a history 
of a psychoneurotic illness of a mixed anxiety and depressive 
type.  The RO, in a rating decision dated in April 1976, 
granted service connection for anxiety and assigned an 
evaluation of 10 percent disabling.  

In December 1984 the veteran was afforded a VA examination 
during which she reported incidents of sexual harassment and 
discrimination while in the Air Force.  According to the 
veteran, she filed a complaint against the technical 
sergeant, who she indicated was found guilty and released 
with no punishment.  The veteran further reported that after 
the incident she was given a choice between relocating to a 
different base or receiving an honorable discharge.  The 
examiner noted that the veteran showed considerable insight 
into her emotional status.  She suffered no illusions, 
delusions, or other indications of thought disorder.  She was 
oriented in three spheres and her judgment was adequate.  The 
examiner further noted that the veteran was able to maintain 
herself socially at a comfortable basis.  The veteran was 
diagnosed with generalized anxiety disorder.  

The veteran received outpatient treatment from November 1985 
to October 1986 during which time she reported feeling angry 
and depressed.  Pertinent diagnoses included anxiety 
neurosis, histrionic personality disorder, borderline 
personality disorder, situational reaction and depression.  

In October 1989 the veteran presented to a VA hospital with 
complaints of suicidal ideation.  Psychological examination 
revealed the veteran to be anxious, depressed and labile.  
She was noted as relevant, coherent and in good contact.  She 
was well oriented and her memory for recent and remote events 
was intact.  Her affect was appropriate.  After staying over 
night at the hospital the veteran signed herself out the next 
morning.  The diagnoses were adjustment disorder with mixed 
emotional features and hysterical personality disorder.  

Progress notes for outpatient treatment received from October 
1989 to July 1994 indicate that the veteran continued to be 
diagnosed with a borderline personality disorder with 
histrionic features.  She was noted as being alert, pleasant, 
depressed, tearful, distressed, anxious, and dramatic.  She 
was seen in 1994 in the women veterans sexual trauma program.

The veteran was afforded a VA examination in August 1995 
during which she reported difficulty working with her male 
supervisor in service, who according to the veteran was very 
critical of her.  She reported having filed sexual 
discrimination charges against him, based upon which she 
indicated he was found guilty but only given a slap on the 
wrist.  Since her time in service, the veteran reported 
having difficulty keeping jobs for more than three to four 
months, usually because of absenteeism and tardiness.  The 
veteran reported problematic romantic relationships, 
specifically being married and divorced four times with 
relatively brief relationships since.  She also reported 
generalized difficulty getting along with people for long 
periods of time.  According to the veteran, there were times 
when she sat in the house without thought or focused 
behaviors.  She had no hobbies and during depressed periods, 
she might be quite nonfunctional for about a week, during 
which time she missed work.  

Examination revealed the veteran to be well groomed, of 
average intelligence, and oriented in three spheres.  She was 
noted as having long-standing characteristics of borderline 
personality disorder with some histrionic features.  It was 
further noted that she dipped into depression and had 
unstable interpersonal relationships, which was specifically 
related to her borderline personality disorder.  She 
demonstrated episodes of atypical depressive disorder but was 
not currently in that state of mind.  The examiner further 
remarked that her service-connected anxiety contributed a 
mild to moderate degree of difficulty at any particular time, 
but basically disabling in her interpersonal relationships 
and mood instability was her borderline personality disorder.  
The veteran was diagnosed with anxiety disorder, depressive 
disorder, not currently present but in brief episodes over 
the years, and borderline personality disorder.  A global 
assessment of functioning (GAF) score of 55 was assigned.  

Additional outpatient treatment records from September 1994 
to November 1997 indicate continued problems holding a job.  
Again, the veteran reported being sexually harassed while in 
the Air Force.  She was referred to a group for women who 
were sexually harassed in the military but was reluctant to 
attend sessions.  During this time the veteran was diagnosed 
with major depression and generalized anxiety disorder, in 
addition to a personality disorder.  

In March 1997 the RO sent a request to the Air Force for any 
investigative documents pertaining to the veteran based upon 
an unknown date of sexual discrimination, assault, or 
harassment.  By letter dated in March 1997, the Air Force 
Office of Special Investigations advised the RO that there 
was no documentation that the veteran was the subject or 
victim of any investigation conducted.  In August 1997 the RO 
received information from the National Personnel Records 
Center that there was no evidence of any reports to the 
military police filed by the veteran.  

The veteran was afforded another VA examination in April 
1999.  She continued to report episodes of sexual harassment 
in the Air Force.  At the time of examination, the veteran 
reported episodes of depression, a lack of energy, decreased 
energy and concentration, difficulty sleeping, and difficulty 
focusing.  She also reported past dissociative episodes 
during which she lost track of time.  According to the 
veteran, she still had difficulty holding a job for more than 
six months.  She reported taking care of her house and pets, 
running errands, and meeting with a friend approximately once 
a week.  

Examination revealed the veteran to be appropriately dressed 
with a depressed and anxious mood.  Although she was tearful 
at times, she was articulate and processed logical and goal-
oriented thoughts.  On the miniature mental status 
examination she scored 30 out of 30 in orientation, 
registration, attention, calculation, recall, language, and 
visual motor skills.  She was able to process abstract 
proverbs and her memory was intact.  The veteran was 
diagnosed with major depression in partial remission, anxiety 
disorder and personality disorder.  She was assigned a GAF 
score of 57.  

Progress notes for outpatient treatment received from April 
1998 to March 2000 indicate that the veteran was treated for 
various physical disabilities as well for mental health 
problems.  She reported on a December 1998 intake evaluation 
that she had been treated for PTSD secondary to sexual 
assault or discrimination suffered while on active duty.  She 
complained of anxiety, depression and lack of energy and 
motivation.  On examination she was oriented in three spheres 
and long and short term memory were intact.  She presented 
information logically and coherently and exhibited good 
judgment and insight.  The veteran was diagnosed with 
generalized anxiety disorder and major depressive disorder 
with a GAF of 55 assigned.  In November 1999 she reported 
that she had been unemployed for over a year and that she was 
usually terminated from every job she obtained.  It was noted 
in December 1999 that the veteran was given the Revised 
Mississippi Scale for PTSD due to sexual harassment.  She 
scored 130, "which supports a diagnosis of PTSD;" however, 
the veteran was again diagnosed with general anxiety disorder 
and depression.  

The veteran was afforded a Travel Board hearing before the 
undersigned Board Member in July 2001.  According to the 
veteran's testimony, she was the victim of sexual harassment 
and discrimination while in service.  The veteran reported 
filing a social action complaint, which according to her, led 
to a guilty finding.  However, she testified that the accused 
was merely instructed not to "do it again."  The veteran 
further reported continued psychiatric treatment since 
discharge.  She indicated that her depression was sometimes 
so severe that she was unable to leave the house for days at 
a time.  She also testified that she suffers from memory loss 
and recurring nightmares.  According to her testimony, she 
has been prescribed sleeping pills for her sporadic sleeping 
habits.  

Analysis

I.  Preliminary Matters

At the outset, the Board notes that recently enacted 
legislation, the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et seq. (West Supp. 2001), 
contains extensive provisions modifying procedures for the 
adjudication of all pending claims.  See generally Holliday 
v. Principi, 14 Vet. App. 280 (2001); Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The new statute revises the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.  

Other pertinent salient features of the VCAA are paraphrased 
below, and impose the following obligations upon the 
Secretary:

(1) The Secretary must provide application forms and 
notify the claimant and the representative, if any, 
if the application is incomplete, of the information 
necessary to complete the application.  38 U.S.C.A. § 
5102.

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of 
required information and evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a).

(3) The Secretary must indicate which part of the 
information and evidence, if any, is to be provided 
by the claimant and which portion, if any, the 
Secretary will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a).

(4) The Secretary must make reasonable efforts to 
assist the claimant in obtaining evidence necessary 
to substantiate the claim for the benefit sought, 
unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a).

(5) The Secretary must make every reasonable effort 
to obtain relevant records (including private 
records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b)(1).

(6) If, after making reasonable efforts to obtain 
relevant records, the Secretary is unable to obtain 
the relevant records sought, the Secretary shall 
notify the claimant that the Secretary is unable to 
obtain records, and such notification shall: 

(a) identify the records the Secretary is unable 
to obtain;
(b) briefly explain the efforts that the Secretary 
made to obtain those
      records; and
(c) describe any further action to be taken by the 
Secretary with
      respect to the claim.  38 U.S.C.A. § 
5103A(b)(2).

(7) Whenever the Secretary attempts to obtain records 
from a Federal department or agency, the efforts to 
obtain those records shall continue until the records 
are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to 
obtain those records would be futile.  38 U.S.C.A. § 
5103A(b)(3).

(8) In a claim for disability compensation, the 
assistance provided by the Secretary shall include if 
relevant, service medical records and relevant 
records held by a government entity, Department 
treatment records sufficiently identified by the 
claimant and other records held by a Federal agency 
if identified and authorized by the claimant.  
38 U.S.C.A. § 5103A(c).

(9) In a claim for disability compensation, the 
Secretary shall provide or obtain a medical 
examination or opinion when such examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d).

(10) Except as otherwise provided by law, a claimant 
has the responsibility to present and support a claim 
for benefits under laws administered by the 
Secretary.  38 U.S.C.A. § 5107(a).

VA has recently issued final regulations to implement the 
statutory changes of the VCAA.  66 Fed. Reg. 45,620 et seq. 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The amendments to 
3.156(a), 3.159(c) and 3.159(c)(4)(iii) pertaining to 
reopening previously denied claims are not applicable in this 
case.  The amendments otherwise "merely implement the VCAA 
and do not provide any rights other than those provided by 
the VCAA."  See 66 Fed. Reg. at 45,629.  

The Board finds that the requirements of the VCAA and 
implementing regulations have clearly been satisfied in this 
matter.  The RO, in the statement of the case and 
supplemental statements of the case, issued in May 1996, 
November 1998, November 1999, and July 2000, respectively, 
has set forth the law and facts in a fashion that clearly and 
adequately informed the veteran of the evidence needed to 
substantiate her claim.  The RO has obtained or attempted to 
obtain service medical and personnel records and relevant VA 
treatment records identified by the veteran.  The RO has also 
afforded her a VA examination.  Finally, the RO advised the 
veteran of the VCAA and of its actions to fulfill its duties 
under the law and of the information needed from her in a 
June 2001 letter.

Accordingly, the Board finds that we may proceed to decide 
this matter without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, we find that VA has 
satisfied its duty to assist the veteran in apprising her as 
to the evidence needed, and in obtaining evidence pertaining 
to her claim, under both former law and the new VCAA.  38 
U.S.C.A. §§ 5100 et seq. (West Supp. 2001).  The Board 
therefore finds that no useful purpose would be served in 
remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no benefit flowing to the appellant.  The 
Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Entitlement to service connection for PTSD

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2001).  

Notwithstanding the lack of a diagnosis during service, 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d) (2001); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

In Patton v. West, 12 Vet. App. 272 (1999), the Court held 
that special consideration must be given to claims for PTSD 
based on sexual assault.  In particular, the Court held that 
the provisions in M21-1, Part III, 5.14(c), which address 
PTSD claims based on personal assault are substantive rules 
which are the equivalent of VA regulations and must be 
considered.  See also YR v. West, 11 Vet. App. 393, 398-99 
(1998).  Paragraph 5.14c of these provisions states that, in 
cases of sexual assault, development to alternate sources for 
information is critical.  The provisions then provide an 
extensive list of alternative sources competent to provide 
credible evidence that may support the conclusion that the 
event occurred, to include medical records, military or 
civilian police reports, reports from crisis intervention 
centers, testimonial statements from confidants, and copies 
of personal diaries or journals.  See M21-1, Part III, 
5.14(c)(8).  

While the veteran has consistently reported being the victim 
of sexual harassment in service, there is no supporting 
evidence of such.  She has not produced any lay statements 
from confidants or copies of personal diaries or journals.  
Additionally, neither the Air Force nor the National 
Personnel Records Center has been able to locate any 
documentation of any investigation based upon complaints 
filed by the veteran.  

Notwithstanding the special considerations for claims of PTSD 
due to sexual assault or harassment, there are basic elements 
that must be proven to support any claim for PTSD.  More 
specifically, in order for service connection to be awarded 
for PTSD, three elements must be present: (1) a current 
medical diagnosis of PTSD; (2) medical evidence of a causal 
nexus between current symptomatology and a claimed in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor actually occurred.  See 38 C.F.R. 
3.304(f); Cohen v. Brown, 10 Vet. App 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996).  

In the present case, there is no current diagnosis of PTSD.  
Although the veteran reported being treated for PTSD, the 
record contains no evidence of such.  While the Board notes 
the progress note in December 1999 indicates that the 
veteran's score on the Revised Mississippi Scale for PTSD 
supported such a diagnosis, the examining mental health 
therapist's assessment was still that of a generalized 
anxiety disorder and depression.  Additionally, the veteran 
has been examined and treated by mental health specialists 
since 1976 and her diagnosis has consistently been that of 
generalized anxiety disorder, depression, and personality 
disorder.  She has never been diagnosed with PTSD.  In 
addition to her ongoing treatment, the veteran has been 
afforded VA examinations in 1984, 1995, and 1999, each of 
which supported the findings and diagnoses of her treating 
therapists and psychiatrists.  

Since the veteran does not have a diagnosis of PTSD, her 
claim of entitlement to service connection for PTSD is 
denied.  See 38 C.F.R. 3.304(f); Cohen v. Brown, 10 Vet. App 
128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996).

II.  Entitlement to an increased rating for service-connected 
anxiety disorder

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000). The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).

The Board notes that effective November 7, 1996, during the 
pendency of this appeal, the VA's Schedule for Rating 
Disabilities (Schedule), 38 C.F.R. Part 4, was amended with 
regard to rating psychiatric disabilities. 61 Fed. Reg. 52695 
(Oct. 1996) (codified at 38 C.F.R. § 4.130). Because the 
veteran's claim was filed before the regulatory change 
occurred, the Board must undertake a three-part analysis: 1) 
Determine whether the intervening change is more favorable to 
the veteran, which may require application of each version of 
the regulations to the facts of the case; 2) If the amendment 
is more favorable, application of that provision to rate the 
disability for the periods from and after the effective date 
of the regulatory change; 3) Application of the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change. 
VAOPGCPREC 3-2000 (April 10, 2000); See Karnas v. Derwinski, 
1 Vet. App. 308, 311 (1991); 38 C.F.R. § 3.114(a) (2001).

Under the old Schedule the following evaluations are provided 
for psychotic disorders:

30 percent where psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment;

50 percent when the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired, and by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairmentfor considerable impairment of social and 
industrial adaptability;

70 percent when the ability to establish or maintain 
effective or favorable relationships with people is severely 
impaired, and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment to 
obtain or retain employment. 

100 percent when the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community; totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes, 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior are 
present; or there is inability to obtain or retain 
employment.with active psychotic manifestations of such 
extent, severity, depth, persistence or bizarreness as to 
produce total social and industrial inadaptability.  38 
C.F.R. § 4.132, Diagnostic Code 9204 (1995).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree." It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large." VA O.G.C. Prec. 9-93 (Nov. 9, 1993). The Board 
is bound by this interpretation of the term "definite." 38 
U.S.C.A. § 7104(c) (West 1991 & Supp. 1999).

The current Schedule provides for the following evaluations:

30 percent for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal) due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events);

50 percent for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships;

70 percent for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting ); inability to establish and maintain effective 
relationships; and

100 percent for total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9404 (effective November 7, 
1996).

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994). A GAF of 41 to 50 is defined as serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job). A GAF of 51 to 60 is defined 
as moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers). A GAF of 61 to 
70 is defined as some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships. A GAF of 71 to 
80 indicates that if symptoms are present at all, they are 
transient and expectable reactions to psychosocial stressors 
with no more than slight impairment in social and 
occupational functioning.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242-244 (1995).

In the present case the veteran's service-connected anxiety 
disorder has been evaluated as 30 percent disabling.  See 
38 C.F.R. § 4.130, Diagnostic Code 9400 (1995, 2001).  

Where entitlement to service connection has already been 
established and an increase in a disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

Considering the rating criteria prior to November 1996, the 
Board notes that the veteran has continued to indicate 
difficulty keeping a job for more than approximately six 
months.  However, examiners have continuously noted the 
veteran to be well groomed and appropriately dressed.  Her 
conversation and speech are normal and coherent; however, she 
often appears tearful and in a depressed and anxious mood.  
Recent treatment has included medication to improve her sleep 
pattern, and although treating physicians have continuously 
noted her memory as intact, the veteran testified to some 
memory loss.  Her primary symptoms are anxiety and 
depression, and it is clear that she has had difficulty with 
interpersonal relationships.  However, both psychiatric 
examiners, in 1995 and 1999, attributed some symptoms to a 
personality disorder for which service connection is not in 
effect.  See 38 C.F.R. § 3.303(c) (2001).  In 1995 the 
examiner specifically stated that her interpersonal 
difficulties and unstable mood were due to her personality 
disorder.  In 1999 the GAF of 57 included disability from a 
diagnosed personality disorder.  She has maintained a GAF 
score of approximately 55, including on an intake examination 
by her social worker in late 1998, which indicates only 
moderate impairment of social and occupational functioning.  
Inasmuch as the veteran appears to suffer from moderately 
decreased occupational and social impairment due to her 
service-connected anxiety and depression, she is most 
appropriately evaluated as 30 percent disabled under 
Diagnostic Code 9400.  Considerable, See 38 C.F.R. §§ 4.132, 
Diagnostic Code 9400 (1995), 4.130, Diagnostic Code 9400 
(2001) (effective November 7, 1996).  

Under the criteria in effect as of November 1996, an 
evaluation of 50 percent is only warranted for occupational 
and social impairment due to symptoms such as flattened 
affect, weekly panic attacks, circumstantial speech, 
difficulty understanding complex commands, disturbed 
motivation and mood, and impaired memory, judgment, and 
thinking.  

Considering the rating under the new criteria, the veteran 
has significant anxiety and depression, and more recently she 
has complained of a lack of energy and motivation.  However, 
her speech has been consistently clear, and there is no 
indication that she cannot understand complex commands.  The 
April 1999 VA examination and her treatment records from 1996 
to 2000 have noted that her memory and judgment are intact.  
The mental health therapist in December 1998 specifically 
noted that the veteran presented information in a logical and 
coherent manner and that she demonstrated good judgment and 
insight.  The VA examiner in April 1999 noted that on the 
miniature mental status examination, the veteran scored 30 
out of 30 in orientation, registration, attention, 
calculation, recall, language, and visual motor skills.  She 
was also specifically noted as being able to interpret 
abstract proverbs.  

After reviewing the evidence as a whole, the Board concludes 
that the evidence does not reflect more that intermittent 
impairment of social and industrial functioning such as to 
warrant a rating in excess of 30 percent under the schedular 
criteria in effect before or after November 1996.  38 C.F.R. 
§ 4.132, Diagnostic Code 9400 (1995) (effective prior to 
November 1996); 38 C.F.R. § 4.130, Diagnostic Code 9400 
(2001) (effective November 1996).  

For the reasons and bases stated above, the Board concludes 
that the preponderance of the evidence is against the 
assignment of a disability rating in excess of 30 percent.  
The evidence is not in equipoise, and there is no doubt to be 
resolved.  The benefit sought on appeal is accordingly 
denied.


ORDER

Service connection for PTSD is denied.  

An evaluation in excess of 30 percent for service-connected 
anxiety disorder with depressive disorder is denied.  



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

